Case 21-10632-BFK        Doc 15 Filed 04/15/21 Entered 04/16/21 00:17:53                  Desc Imaged
                              Certificate of Notice Page 1 of 3


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

    In re:                            )
                                      )
    PJF LIMITED (FAMILY) PARTNERSHIP, )                  Case No. 21-10632-BFK
                                      )                  Chapter 12
                                      )
                           Debtor.    )

                                 ORDER TO SHOW CAUSE WHY
                                CASE SHOULD NOT BE DISMISSED

             On April 12, 2021, the Debtor filed a Voluntary Petition under Chapter 12 with this

    Court. Docket No. 1. The Voluntary Petition indicates that the Debtor is a corporate debtor

    however, the Voluntary Petition was not signed or filed by an attorney permitted to appear under

    LBR 2090-1. Pursuant to Local Bankruptcy Rule 9010-1, corporations and limited liability

    companies are required to have representation by counsel before this Court. It is, therefore

             ORDERED:

             1.     The Court will hold a hearing on Thursday, May 6, 2021 at 1:30 p.m. for the

    Debtor to show cause, if any, why this case should not be dismissed for lack of counsel for a

    corporate entity. The Debtor’s representative must be present at this hearing.

             2.     The hearing will be held remotely via the Court’s Zoom for Government

    (ZoomGov) program. Parties must e-mail a completed registration request form (available at

    https://www.vaeb.uscourts.gov/wordpress/?wpfb_dl=871) to EDVABK-ZOOM-

    Judge_Kenney@vaeb.uscourts.gov in accordance with Judge Kenney’s procedures for appearing

    by ZoomGov. This program requires pre-registration that should be completed two (2) business

    days prior to the hearing date.



                                                     1
Case 21-10632-BFK         Doc 15 Filed 04/15/21 Entered 04/16/21 00:17:53                Desc Imaged
                               Certificate of Notice Page 2 of 3


            3.      The Clerk will mail copies of this Order, or will provide counsel with cm-ecf

    notice of its entry, to the parties below.

    Date: Apr 13 2021
           _____________                         /s/ Brian F Kenney
                                                 ___________________________
                                                 Brian F. Kenney
                                                 United States Bankruptcy Judge

                                                 Entered On Docket: April 13, 2021
    Copies to:

    PJF Limited (Family) Partnership
    8080 Enon Church Rd.
    The Plains, VA 20198
    Chapter 12 Debtor

    Philip Jay Fetner
    8080 Enon Church Rd.
    The Plains, VA 20198
    Debtor Representative

    Thomas P. Gorman
    300 N. Washington St. Ste. 400
    Alexandria, VA 22314
    Chapter 12 Trustee




                                                     2
       Case 21-10632-BFK                     Doc 15 Filed 04/15/21 Entered 04/16/21 00:17:53                                              Desc Imaged
                                                  Certificate of Notice Page 3 of 3
                                                               United States Bankruptcy Court
                                                                Eastern District of Virginia
In re:                                                                                                                  Case No. 21-10632-BFK
PJF Limited (Family) Partnership                                                                                        Chapter 12
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                   User: palaciosl                                                             Page 1 of 1
Date Rcvd: Apr 13, 2021                                                Form ID: pdford7                                                           Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 15, 2021:
Recip ID                    Recipient Name and Address
db                        + PJF Limited (Family) Partnership, 8080 Enon Church Rd., The Plains, VA 20198-9747

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 15, 2021                                            Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 13, 2021 at the address(es) listed below:
Name                                 Email Address
John P. Fitzgerald, III
                                     ustpregion04.ax.ecf@usdoj.gov


TOTAL: 1
